UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7109


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMON EMANUEL ELLIOTT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:97-cr-00053-PJM-1)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damon Emanuel Elliott appeals the district court’s order returning Elliott’s 28

U.S.C. § 2255 motion because it was a duplicate of a prior pleading. We have reviewed

the record and find no reversible error. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2